479 P.2d 461 (1971)
Claude Larkin ELLISON, Appellant,
v.
STATE of Nevada, Respondent.
No. 6173.
Supreme Court of Nevada.
January 14, 1971.
Martillaro & Bucchianeri, Carson City, for appellant.
Harvey Dickerson, Atty. Gen., Carson City, Dennis Evans, Dist. Atty., Fallon, for respondent.

OPINION
PER CURIAM.
A jury found Ellison guilty of cattle theft. We are asked to void the conviction because the prosecutor expressed his belief that the defendant was guilty. The evidence of guilt was substantial. Its sufficiency is not questioned. The court instructed the jury that counsel's statements were not evidence. The prosecutor's several statements suggesting guilt and his belief therein were made in relation to evidence pointing to guilt. Cf. State v. Cyty, 50 Nev. 256, 256 P. 793 (1927). Although the prosecutor should not have expressed his belief, his statements within the context of this case, were harmless. NRS 177.255.[1]
Affirmed.
ZENOFF, BATJER, MOWBRAY, and THOMPSON, JJ., and MANN, D.J., concur.
NOTES
[1]  Other assigned errors are not considered since no supporting authority is offered and none concern constitutional rights.